      Case 5:19-cv-00020-TBR Document 1 Filed 02/12/19 Page 1 of 6 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                                 AT PADUCAH

                             (ELECTRONICALLY FILED)


                  5:19-cv-20-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                            PLAINTIFF


vs.


PENNY HALL-SEAY, as heir of                                      DEFENDANTS
Christine C. Jannow
3092 Shaw Road
Melber, KY 42069-8761

MARK A. SEAY, as spouse
of Penny Hall-Seay
3092 Shaw Road
Melber, KY 42069-8761

STEVEN A. HALL as heir of
Christine C. Jannow
1325 Old Kuttawa Road
Kuttawa, KY 42055-6222

GWENDOLYN J. HALL, as spouse
of Steven A. Hall
1325 Old Kuttawa Road
Kuttawa, KY 42055-6222

ANY UNKNOWN HEIRS OF CHRISTINE C. JANNOW,
AND THEIR UNKNOWN SPOUSES
SERVE: Warning Order Attorney

ANY UNKNOWN SPOUSE OF CHRISTINE C. JANNOW
SERVE: Warning Order Attorney

ANY UNKNOWN OCCUPANT(S), TENANT(S) OR
LESSEE(S) OF 101 DANIELLE AVENUE, EDDYVILLE, KENTUCKY
SERVE: Warning Order Attorney
   Case 5:19-cv-00020-TBR Document 1 Filed 02/12/19 Page 2 of 6 PageID #: 2




                              COMPLAINT FOR FORECLOSURE


        Plaintiff, the United States of America, states as follows:

        1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture, Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

        2.      This Complaint is filed to recover RHS’s mortgage interest in the Property. Since

the Borrower has passed away, RHS is required to name all heirs to allow them to assert an

interest in the Property if they so desire. Through this action, the United States does not seek to

impose any mortgage liability upon any heirs or their spouses.

        3.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

        4.      RHS is the holder of a promissory note (“the Note”) executed for value on May 2,

2003 by Christine C. Jannow (“the Borrower”). The principal amount of the Note was

$74,550.00, bearing interest at the rate of $6.0 percent per annum, and payable in monthly

installments as specified in the Note. A copy of the Note is attached as Exhibit A, and

incorporated by reference as if set forth fully herein.

        5.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

May 6, 2003, in Mortgage Book 138, Page 475, in the Office of the Clerk of Lyon County,

Kentucky. Through the Mortgage, the Borrower granted RHS a first mortgage lien against the

real property including all improvements, fixtures and appurtenances thereto at 101 Danielle

Avenue, Eddyville, Kentucky, Lyon County, Kentucky (the “Property”) and described in more

detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by

reference as if set forth fully herein.

                                                   2
   Case 5:19-cv-00020-TBR Document 1 Filed 02/12/19 Page 3 of 6 PageID #: 3




       6.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       7.      Christine C. Jannow passed away on or about September 29, 2014.

       8.      Upon information and belief, Christine C. Jannow died intestate. As of the date

of the filing of this Complaint, no probate action has been filed in the name of this individual (or

in the name of any known aliases).

       9.      Christine C. Jannow failed to make payments due in accordance with the terms

and conditions of the Note and Mortgage, and has abandoned the property within the meaning of

the Mortgage, and is therefore in default.

       10.     RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent due notice of

default and acceleration.

       11.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       12.     The unpaid principal balance on the Note is $66,201.56 with accrued interest of

$8,172.75 through September 21, 2016 with a total subsidy granted of $29,091.09, escrow

payment of $452.60, late charges in the amount of $55.37, and fees assessed of $5,450.84, for a

total unpaid balance of $109,424.21 as of September 21, 2016. Interest is accruing on the unpaid

principal balance at the rate of $11.7430 per day after September 21, 2016.



                                                 3
   Case 5:19-cv-00020-TBR Document 1 Filed 02/12/19 Page 4 of 6 PageID #: 4




       13.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       14.     The Mortgage granted to RHS by the Borrower is a purchase money mortgage.

The United States is unaware if the Borrower has a spouse, but even if such spouse existed,

pursuant to KRS 392.040(1), any surviving spouse shall not have a spousal interest in land sold

in good faith after marriage to satisfy an encumbrance created before marriage or to satisfy a lien

for the purchase money.

       15.     Defendant Penny Hall-Seay may assert an interest in the Property as an heir of

Christine C. Jannow. This Defendant is called upon to come forth and assert an interest in or

claims to the Property, if any, and offer proof thereof or be forever barred. Any interest of this

defendant Defendant is inferior in rank and subordinate in priority to the first mortgage lien on

the Property in favor of the United States.

       16.     Defendant Mark A. Seay may assert an interest in the Property as the spouse of

Penny Hall-Seay. This Defendant is called upon to come forth and assert an interest in or claims

to the Property, if any, and offer proof thereof or be forever barred. Any interest of this

defendant Defendant is inferior in rank and subordinate in priority to the first mortgage lien on

the Property in favor of the United States.

       17.     Defendant Steven A. Hall, Sr. may assert an interest in the Property as an heir of

Christine C. Jannow. This Defendant is called upon to come forth and assert an interest in or

claims to the Property, if any, and offer proof thereof or be forever barred. Any interest of this

defendant Defendant is inferior in rank and subordinate in priority to the first mortgage lien on

the Property in favor of the United States.

       18.     Defendant Gwendolyn J. Hall may assert an interest in the Property as the spouse

of Steven A. Hall, Sr.. This Defendant is called upon to come forth and assert an interest in or
                                                  4
   Case 5:19-cv-00020-TBR Document 1 Filed 02/12/19 Page 5 of 6 PageID #: 5




claims to the Property, if any, and offer proof thereof or be forever barred. Any interest of this

defendant Defendant is inferior in rank and subordinate in priority to the first mortgage lien on

the Property in favor of the United States

       19.     Defendant Any Unknown Heirs of Christine C. Jannow and Their Unknown

Spouses of Heirs may claim an interest in the Property, which interest is inferior in rank and

subordinate in priority to the first mortgage lien on the Property in favor of the Plaintiff. Said

This Defendant is called upon to come forth and assert interests in or claims upon the Property,

and offer proof thereof, or be forever barred.

       20.     Defendant Any Unknown Spouse of Christine C. Jannow may claim an interest

in the Property, which interest is inferior in rank and subordinate in priority to the first mortgage

lien on the Property in favor of the Plaintiff. Said This Defendant is called upon to come forth

and assert interests in or claims upon the Property, and offer proof thereof, or be forever barred

       21.     Defendant Any Unknown Occupant(s), Tenant(s) or Lessee(s) of 101 Danielle

Avenue, Eddyville, Kentucky may claim an interest in the Property, which interest is inferior in

rank and subordinate in priority to the first mortgage lien on the Property in favor of the Plaintiff.

Said This Defendant is called upon to come forth and assert interests in or claims upon the

Property, and offer proof thereof, or be forever barred.

       22.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.      In rem jJudgment in the Property in favor of the United States in the principal

amount of $66,201.56, plus $8,172.75 interest as of September 21, 2016, and $29,091.09 for

reimbursement of interest credits, escrow payment of $452.60, late charges in the amount of

$55.37, and fees assessed of $5,450.84, for a total unpaid balance due of $109,424.21 as of
                                                  5
   Case 5:19-cv-00020-TBR Document 1 Filed 02/12/19 Page 6 of 6 PageID #: 6




September 21, 2016, with interest accruing at the daily rate of $11.7430 from September 21,

2016, until the date of entry of judgment, and interest thereafter according to law, plus any

additional costs, disbursements and expenses advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,

but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.

                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney

                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Assistant U.S. Attorney
                                                 717 West Broadway
                                                 Louisville, KY 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                    6
          Case 5:19-cv-00020-TBR Document 1-1 Filed 02/12/19 Page 1 of 3 PageID #: 7



USDA.RHS
Form fmHA 1940-16
'(ReV. 10€6)




                                                      PROMISSORY NOTE


Type of Loan sEcTroN 502
                                                                                       LoanNo.ffi
 Data:,,,   t[Fv   0e .. , /, Ig03
                                                      ror DanleDc frr$rle
                                                                       ,t

                               Edfirvl.lle                     tvott           , I(entuclsv
                                     (CltY or Townl
                                                      -,...,                            lstttc,



 BORROWER'S PROMISE TO
                                pAy.
                                                                (and itr
                                                                               -
                                     !n retum for a loan rhat I havo recelved' I proqrlee to
                                                                                             pay to tho ordar of the united
                                                                         guccasoors]('Govornment")      9--&JE9-,&-
 states of America, actligiiroug'h the Rurat xousing service
             is cailed
                       ipincipat;}, plua intercst'
 ftl,rr
          "roon                                                                                              paid' I will
                                                 prlncipal untll tho full amount ol the prlncipal rras.loen
 lNTEREsr. lnterest wi1 be charged on the unpaid                       bv thlc sactlon le the rats I willpav both befora
 pay intareer.t y"*6frril Ji-.Erqoo . *.iit" tnieresi ratc required
               "
 lna arur any dcfault dcscribed bslow'
                                                       one of two altarnatlves indicatcd bclow:
 PAYMENTS. t agrae to pay principal 6nd lntoratt ueing                                         Alryrrst         t
 Elr. princrpar andffitntcreet pavrtsnti *hallbofoffiriil!I;"ll*.]ll:jffiX;ii';"111:ffi
 -Hi,' ;'115ff ,J       ffi;,F;i " rii" n" p'i*jdibox
                                                   and titcr
                                                                     .'1a1l*.11i:^::fY:
                                                             I a,rtnomc the Govemms.nt to enter the emount or
                                                      bsrow.":"'Y:d
 :Xl,fffi$,Hffi
              ilT::iu..-Lidq^;;jil            th;
 suehnowprinalpatn"rJ'*'*iir6ii6". .,tn{qol,oYf   of such'."sy!ylnstallmantslnthobo5brlowwhen
                                            rno inut"tt in in-rmllmrnts as indicatod ln the box bttow'
 $u6h amounts hs$e boen dsterminad. r ugrniG-orxr*ipai

 Iltl.raymenBshallnotb8deferred.lagreetopayprincipalandlnterc3tin-inetallmentgarlndicatedln
 the box below.


  I will rnake nrY monthlt                               [Tlil#*"H;*,n**'*'
                                                            ur*ir i&vo
                                                                                    $ ,ilegland cStl*'q
                                                                       ffEiffiFfrn-ctesl
                                                                                riao                     and lntsra*t ard anY
  ror *gi*65&unths. I wi6 make thbr* payrnairs-evary monrrr
                                 thrt      mav-oY *q-1ga:*:                 Y"3**fm:"Y|}Jl?ffi1iHIX
  o*ffifiiils3*                  ":"', I, ,uIii , r'"rirr owc ar11,ount$ unitr rrb noi*''l will pav tho*c
                     deocribod barow                                                                                in lull an
  ;ffi|u"SXf*:Tffl"U;:X                                                                                   'tYrounts
  ;; dd., *ttl"h iu oaliil ilreTmaturilv !9t6"
  Mymonthlypavrnontfi         &ll%'twirrT:1";,ffi?rti'.fl";;Hl'-"1ffi
                                                                               advanced at tho tlmo ol loan closlng' fie
 pRrNcrpAL ADVANCES. rf thc entirc principar amount or the roan rs not                                          tflXffi
 unadvanctd balance o{ tha losn witl bo ucuf          i"g.tt'Y l3:*tp:l'i*}::Xt:3:
                                                         th;'il&*                                 :St::*f
                                                              i'''"qu"'i"a toi an auttrodzJd purpos6. rntorost     shtrr  *i
 ffi*lm?3}9"#f:#TTHlJJ;i;ffi                           *ru cut, at fro--- aorranco as rhown  ln tht Bsoord of Advances
 ac'rua on ths amount of saorr advancs usg;;"g on
                                                         and date of suoh advanca on tho Rocord of
                                                                                                      Advances'
                  the Govcmment
 barow. r authorize                 to entar the airount
                                                                                                                   for the
                                                           pursuant to ti{o V of the Housing Act of 1949' lt ie
 HouslNG Acr oF 194g. This promissory note is made top of this note. Thlt.nott                 be aublsct to  thc pr$snt
 typo of roan indrrateo il',r,"' rvpe ot uoan;-oi*r* "t the                             -1na[             ol this noto'
                                                            not lnoonsistent with thc 6xprr6ss provleione
 regulationa of ttro Govorii""t ;[1o its luture'reglr"ironr


                                                                       EffiIBIT'AT
            Case 5:19-cv-00020-TBR Document 1-1 Filed 02/12/19 Page 2 of 3 PageID #: 8



    LATE CHARGES. lf tho Government has not roceavod the full amount of any monthly
                                                                                            paymeht by the end of      ,
                                                                                                                          15
                                                                                      will be /1.009        ....
                                                                                                              potsEnt of my
    davs afrer the datc it 13 dus. ! will pay e late chargc. The amount of tha charge
.            pawnont of principal and interest. t wltl pay thla charge promptly, but only onco on each late paymont,
    "rEiOir"
    BORnOWER'S RIGHT TO pREpAY. I have thc rlghr to make paymsntr                af prlnclpal 6t anv timc bsforc ffly are duc. A
    p.o"* of prlncipal        only is known as a "pr3payffisnt.' when I makr a proprymcnt. I will idl tho oovammBnt               ln

    *tnS that t am making t Propaymont'
         I may makc a   ful    prspaymsnr or partial pnpayrnanl wi$out Pa{ng any propaymeLt    clxreo' ths Gowrnmar* will
    u." .1"or trry p*p*ilrlti to isauir tie'arroum al prtncipai tirai t owa undor           thia Nots. lf I makt a Prnlrl
    pi-o.r*i",lirr-I" i-riri ii no ohang*s ln tha dur drte or in ths emount  of my  monthly Ptyilsnt unlars th* oowrrunont
                                                         wlll             to my       ln accordance  with the Govornment'c
    igi-# ln w*ung to t6*" ctsng&. Frcpayrnrnts               bo  appliad        loan
                                                                                paymant.
    riguta$ons end aeecun{ing procduras ln affect on tfis d$e of receipt of the

    ASSIGNMENT OF    NoTE. I undarstand and agroe that th6 Govcrnmsnt may 8t sny timB eesign thls note wlthout my
                                                               paymdnts to the assignaa of the note and in such case
    cons6nt. lf the Governrrnt assigns th6 noto I wlll make my
    the tsrm 'Govatnmont' wlll mean thc asslgnce'
                                                                                         to obtain sufffcisnt crsdit from
    cBEDlr ELSEWHERE cERTlFtcATloN. r ccrtify to tho Government that I Em unable is givlng nre thll loan'
                                                        purposoc for which tho Governmcnt
    othar eource. at ,"rron"ble lates and terms for tho
                                                                                             from the Governmant will onlv be
    usE cEFTlFlcATloN, I csrtify to ths Govarnmcnt that the funds I am borrowing
    usad for purposes authorlzed by the Governtncnt'
                                                                       lmpro-vgd, purctrald, or-rcflnancad,wlth this loan lc (t I
    LEASE OR SALE OF pROpERTy. lt tha proparty congtructsd,
                                                                                                        lor 3 yurB or.longer, or
    lsasad or rBntird         iiiop*on to purcruri iii roarJ or rirfiod withoui opdon to purchasr at       }&r optlon ded&B tho
                          lr"ottrarwtrs corrrraycdr vduntarity or involur*arlly, the bovernmant may
    {sl ls *old or titla"l*,
    snrira ramalning wrpaid balanee sf thc toan-tmmouraiely uuo ana
                                                                           pay;trg'  r fits haprm*.   I wi|| heve to immdiatdy
    pay off the cntirc loan.

    RECUtfifMEI\tT TO REFINANCE WITH PRIVATE CREDIT.
                                                                      t agrec to ,pariodlcrllv providc thc Govommofrt     got
                                                                                                                                with
                                                                            lf tho Gs\rarnmant   dilarmlnec   thal I  can     a loan
    infonnariqn trra covcinln.ni r"qu"ltr abourmy llnancial situatlonl                              tt             ratol      tcrms
    from a raponolbto toop"r"rir" or pdvate croaii uourco, cuch as
                                                                        r bsnk   or r  cmdlt union,    rsasontblo         and
                                                                                                            ln a sufnclsnt amount
    lor rimlar purposs,   *G"       i"an, it ** o"rsrirnmrr r"qwct, I wlll apply for and occept a loan
    .o pay t'rig nuta tn ru[] ]'riir r.qur,*mint d; r;             *nv y3aioner wtro aignaa this
                                                         frqiv :.rcpayrnant
                                                                                                     nute prrruant   to ccction 6o2
                                                                              ability'
    ; ffi  llaucing Acr of 1949 to comp8n*Eto for my laak of
                                                                       (rccapture) of cubsidy granted in tho form of payment
    suBstDy REPAYMENT AGREEMENT. t agree to tre rcpaymgnt
    asslstance under the Governmont'e ragulatlonr'

                           NONFHOGFAM BORROWEn. rha             provlclong of th3 ps6grsphs cntitled "crcdit Ebswhere
                                                            "rnvitu
    cREOtr SALE TO,fioqulremcnt                                      crsdit" do noi appty tt thls losn is clascllhd as a
    csrtification, and                    to Rafinali, *ift
    nonprog'tmlornpureuanttotocsonsOsofthsHouglngActoft949.
                                                                 paymant on th6.data it is drro, I witl b* ln ddgult' lf I rm ln
    BEFASLT, ll I du not pay tha lull amount of olch monthty
    dsfault tha Govsrnmcnt may sand me e wdttan notice tolllng m"
                                                                         trt"i il t do not PaI th6 ov6rdu6 i,fiount by a ceruln
                                                            pay $s full rrrounl;i tht unpero prlnoipal, sll.ltu in$rcrt fut I
    datr, ths Govarnment may requlrc rno to lmmadlately              pait d$a prlnclpat rnf l1*o3t Ewnlf',rt aiml wh;n
    owe, and qny latr ch6r{ar, Intsr?st wlll contlnrm to aocrua on
                                                                                     *-dc*cribo tn ttu prsctdlng tansrce' tlg
    I sm ln d*fault, tha Govsrnmsnt doar nor isqulra mr ig
                                                                pay.linrnaulatriy
                                                                                          l{ the oovernnrsrt hcr roqulrod mr to
    Governmsnt !yi[ srill hrrr* thq rlght to oo * iil u* in a"teutt
                                                                      at  a latcr  dati.
    lmmadlataty pay ln rliii,a oegcrrlea ruor", iia eo""rnmtnt
                                                                    *ni r,avc tno dght to bt pold bxk bv me for all ol lts
    co*ts and sxponsalr iil'uiitoiJini'irrrs p.o*,ie"w note
                                                            !o tha extent not proHttsd by aPpllcablc lrw' Those expcnsos
    itt"tuCg, for o<arnplt, rsaconable attomcy'r fars'




                                                                                                     Accorrnt #    o(G
            Case 5:19-cv-00020-TBR Document 1-1 Filed 02/12/19 Page 3 of 3 PageID #: 9


    NOTICES. Unless applicable law requlres a diffsrcnt method, any noticc thst must be given to m€ under thb noto wlll
    be gl.von by deliwdng it or by maillng lt by flrut claes mall to m6 at tlto proparty addrast lletsd rbove or st s dit orslt
'   addriso if I giva thc Governmont a notico of my differant address. Any notlca that nnrat be glvan to lhB Gov#nmont
                                                                              /
    will be given by mailing it by first claeg mail to tho Govarnmsnt at USnn nqfal tlo,us*ag $?prt        s, db     eusrauqr
                                                 .
    sarelca Br.nch, D. o. Box 66889, SE Ipuis. Dto 53166 , oiat a Oiffarcnt addrass lf I anr gfuan a notics of
    that dlffcrent addro3s.

    OBBCATIONS OF PEFSONS UNDER THIS NOTE. lf more than onc pgrsorl slgnr thls note, each'pugon Is fully and
    personatly obligatsd to kecp cll of tfts promlees made in this notc, lncludlng the promisc to pay tha full amount owod.
    Any person who !s a guarantor, aur6ty, or cndorscr of thia aote is aleo obllgated to do thes6 thlngs. Tha Govemment
    may enforce itr rightu undcr thls noto sgainst each parcon indivldualty or agtantt all of us togGthor. Thls mcanr that
    any one of us may be requirsd to pEy all of the arnount3 owed undar thiE notc. The term "Borrow6r' ghall refer to
    each peroon signing this,note.                               ,
    WAIVERS. I and any othor person who has obltgatlone undar this note walve thc righB of proccntmsnt and notlcc of
    dishonor. 'Prosentment" mcans thc rlght to raquire the Govornmont'to dlmsnd paymant of amounts duc. 'Notice of
    dishonor" mcsns tho right to require the Govarnment to give notics to othar p€rson3 that amounts duc have not boen
    paid.

    WABiIING; Fat&rre to futly dlrctoee accurlto and tnnhful llnrnclal Infomatbn lrr oonncctlon wlth my lorn apgllcetlon
    rnay rsrult ln thc tcrmlnrtlon of program arrlttancc omntly botrg rroclv.od, tnd ttc dcnkl of future fcdcrrl
    a$ktrnce undet thr Dcpartment of Agrlorlrm'r Dcbarmsnt rcguhtlonr, 7 C.F.R. plit 3017.

                                                                                                                       Seal
                                                                                        Borrowor

                                                          Saal                                                         Saal
                        Borrower                                                        Borrower




                                                         NECOru)OTADVAIYCES
            AMOUNT               DATE                AMO['NT            DATE                   AMOUNru          DATE
    (1)$    nl-fO-oo         s-) - 03           ($3                                     (1'    s
    (2)3r^l llC-aa           {--z 3"-d,t        (9) g                                   (16) $
    {1}t    l6a.0A           n-L{4     1      (10)   s                                  (ln    s
    (d)$$2..t!{l.at             -t-$   r1t a (rr) 3                                     flar
                                                                                        (r9) 3
                                                                                               3
    (sl s                                    tl2) S
    f6)s                                     fl3) S                                        DI
    fln$                                     (lc; 3                                       1)S
                                                                          . TUf/tL $ -t4.S5A*o?




                                                                                  Account      *r   #?
         Case 5:19-cv-00020-TBR Document 1-2 Filed 02/12/19 Page 1 of 6 PageID #: 10



                                                                                                              $rAIEor        KE!{. },soufilvorLYon'l
fti.c.   tK"P '                                                                                                                                                       fctmtr$du


                                                                                                              iffii-"v ti          oaoo   mciitr   x'ut utr rnd nrc   cr{g!   Oawt
                                                                                                              crdmd.Gi*nudsnryhradu$                   /a   -orylJlttfo-
                                                                                                               N9L.
  MAII.EO                                                                                                      EARttl DdEw, tyooco. ChA


                                                                                SDu Aboel'ntit   Lir   Fn &coidiu O.rl
                                                                                                                                                   Form Apptovcd
            Form RD 355G14        l(Y                                                                                                              OMB No,0575{172
            (1146)
                                                                          United Sarcs Deparffient of Agriculture
                                                                                  Rural Hburing Servicc

                                                                     MORTGACU iONKENTUCKY
            THIS MORTGAGE ("security Instrument") is made on
                                                                                                                               lir'y?          ' !$Qt'            torttl
            Thc mortgagor         it        ct l"tt e c. Js.mow, slngle                                                                                               ("Bonowcrt'),
                                                                                                                       or succcs:'or ogcnsyt
                                                             su-rcs of Amcrica uting rhrough thr Ru|sl Houring scrvicc
            This Sccurtty lnsrurflcnt ls givor to the unitcd
                                                              *r,os.'ru'i*rlri,uoj        fro*ing scrvicc c/o ccoralizad scrvicing ccntcr'
            ,nitcd statcs Departmcnr orrngihrlir" t'Lcndcrn).
                                                  -p,o.
                                                                     Louis, Missoori                                     53 t66.
            iiffi; ffi; il;;*-il               or.+fricurtur",                Box 608E9, $r.

                                                     folloring prunissory                              not* and/or asnunpion t$tcments (hcrtin collcctivcly called
            Bonoryer is indrbtcd to lrndor undcf thc
            ..Nore,,) rvhich havc u"rn         *Iiu,iiii *r9*J
                                                          u/ E                       i""*ri.t          *tti.tr provide for inonrhl! paymcnts, widt thc tull tlcbE if not
            p"iJitifio Ou" und pqvable on lhc maturity datc;
                                                                                Prinelpal Amormt                                   l&srtlrlQsu
            fraE of lntrromant
                                                                                 $74,550.00                                           5l02l204r
             5lo2l03
                                                                                                                            and qll rcncmlr'
                                                              drs l{PolmErt of lht dcbt cvidcnccd uy rhe Notg wi0r inrcrcct
            Tiis,frcslriry torlnmfft stcults to tgtderj .(d                         rffi,                        undcr parugn9h ? b pmcct



            #
                                                      (u)'rti. ?rtdciiffii;rli            $idr int"atq adYaltocd
            cx*nsions anrt modilicario*-oi rr,, Nnro;



            iliffiUi"t#"Jil"'r"ff"*r"e
                                                                                               s-ffiTi*ffi'ffiffi*ffi1#
                                                                                                    of
                                                                  des6ibd piopcrrv locsted in thc Countv                    LyoE'
            "ci6',i'r-r.il:rv11r"                                                 st&tcof Kqntuckv

            Lor lll      of the l{orth Park II Subdlvisiou as ahora by Plat of record ln PIat
            Cabtnet lr SlLde 143' Lyoa Gormty Court GIerLts Offlca.
            SURIECI m reatrictloas ou face of P].at Cblnet 1r S1lde 163r ond oo Deed of
            Becord ln Deed EooL 103, Page 3(X)1 Lyou Cotgty Court Glerlrs Offlce.
            BIIIIG lTB SAI{E M$           conveyed to Chr:latl.tre C. Jamou, a slnSle person' by
            Deed ftoll Sarrlloer n+gfneertw qrd Ooaetructlou, Inc., deted Hay 2, 2(Xl3' md
            recorded ln &ed Book t? , Vage51L, tysn Soilmty Coutt Glerlrs OffLce
            which has thc oddrcss of L0lDanlelle Aveaue
                                                                                 lsircltl
                                                                                 ("Property Address");
             KcntuckY 42038
                      ToGETHERW]THalltheimprowmen$-noworhcreaftercrccMon.lt}et,Pgl,."lallegsemcng'
            3ry#xH,:*,Tittil3dJli;uffi                                        #ttiffi            J'ffi$,1!,1l1rxffi                fl i"d*itnr',r*ffiillxw
            "Pfoperty."


             ro srenr nnd convey              ,t"'dilil*ffi'ffi1il;th;                      i;#tl"i'ffi;;6;il;;i;;p
                      BoRfi,owERcoVENANTslhat-Borrowerislawfullyscisedoftheockreherebyconvgldandhasthcright
                                                                                      i6' encurturances of record'
                                                                                            u'<"'5* " *' *-'ipcf responG,
                                                                           ,.( c'{was to awfagc
                                                                           t\
            $ifiiffiaiAltr            firt ,hit coltscttd' oJ t"Jorn'quoiland nainuin.ing-'!!-9."-Il!!:,1--,t^-
                                                                                         'u                          ,ipi"tig ud reit"wiag thc collection ot
            wlttncttotr.   searchins **'*i      itiiiiiniT'
            ,f;:;,;:i:#,i"iiili;#i:tri!:i;:i,,i"i";,ffili,iltf,,iii
                                                               foth*ntg
                                                                                                                        ^t nrxaatt,n. inctudtn. sr,s*s,tons lol
                                                                               v',-v
            inlormotion. ,5'cnd comments rusaftiin* tt'ts
            'ili"i:iii
                                                            D'tacn stwm',
                                                                               [i::::[i:ii:iiii,,X*n
                                                                                     ""'
                       ,itt"iriii, t, thc tt.i.,Departn"^.uf rg":,i:,t:'::',:-- c^-..-.-) Ofr*;'Sib';l6t;;,-iiOi       #m:,)[:!ff:f,Iitr;i:i,:,J:;
                                                                                                                       ti,iiroA""n    lve., SlV. i,uhinStoa, O,C
                                                                                                                                                        raspond to
                                                                                             ,^ a- 1..-t tiii,t
                                                                                                            trD.t atrire
                                                                                                                  ar*c ontv
                                                                                                                          on!u. yon o*
                                                                                                                                    are not ,cqtirld to
                                                                                                                                        no*cqilrcd    ioiurpond r,
            :;i;;ii'::l::ii"y                  ,:ii#i{;ff:iy,::'i:;;,:i;;;;';;;;,1i"'iiiia
                                             ' '
                                        ,"::,'ff
                                                            u carrcntly valid oMB numbcr'
                                                                                                                                You

             1111s   gsllectlon of hrl'Nmatioa     0ttisv   ir
                                                                 'ltspl<tys                                                                                                Pagc   I of6


                                                                              EIHIBILEI
Case 5:19-cv-00020-TBR Document 1-2 Filed 02/12/19 Page 2 of 6 PageID #: 11




                                                               Pioperty against all claims and demands' subJcct to any
   Borrower worants and will dcfend generalty rhe title to the
   encumbrances of record,

        T,l{ls SECURITY IN$TRUMENT combincs uniform                     coycn0nts. for national usc and non-mifom covcnaflts
   *irh ii;i;&;i;i;;; b.ifi;iil;iffii;           ;,rsiitnt' a rniform    security insunmcnt covering real prop6ttv.'

        uNIroRM COVENANTS. Botrowcr                 and Lender covgnant and agrce as follows:
                                                                                             promptly pay when
        l.    pavment of principel and laterest; P.rgpayment and.Lote Charges' Bonower shall
   ar. tr,.   ilrilffii;i;#fii##fi;ffifi';idrffi[bt         the           $;
                                                                        unfp'ep"vmear and rati charges due under
                                                                                "na




   $
   !;'.il*i,fl?i;,1'.'*tffi:',Hffi
   Procedrires   Act of l9?4      a
   ii#.f-ril,ifliior* i,at apptfiio lhi
                                              U',:lll?#j,3"*#g;rtri16y!tg..#ffi
                                        Funds se.ts a lesscr amount. lf so' Lent
                                                                                                       ,ffi
                                                                                                     on thc basis of
   Funds in an amounr no, rililiia t[" usler
                                              an',ouniTd;;;;i ilt-iriiite-*i.*txiit of Firudsirdirca,ccordancc
   eurenr     &n   and   *u**i[ iiil*rtii;ftfr;eit r;;i-ii,1ifr ril;,;" ifimi;t osrenriso                      wlth

   *r,ff;3t;1X1              !c   hcrd by a r€dcrar aslncy   (t*,$l,i
                      shau
                                                                        h?,filr"iiffL$l}m#iiffiffi:efiil
   :f,*   ffi*'?m'iffi'$i"lffit lr,'Jrl;o"s,"lairf anaryzini-*,u'*.ro,, acloun] o'
   iiii,{iirri,i',,;6;';ll1ili'ffit,H,HfrfrIff1ffirifl*i,
                                                                                                      thi         veri.ryi-'ig




   ffi,wr
        rf fte Funds hcld by
   .Borrower
               for rhe excess n
                                  1frff;;a-th,
                                   in
                                               u*ouot!
                                      accordancc *irrr    i
                                                            p'.#i;ilil'6.t hqrd by aonricabre law, Lendcr
                                                            [ifriiiil"ii*l lii'ip-p'tiil6ti uw.  tr
                                                                                                 m'v
                                                                                                    rttc
                                                                                                              shail accounr to
                                                                                                         smourt
                                                                                                           norify
                                                                                                                  of thc Funds
                                                                                                                  Bonower in
   herd bv Lender ut uny timr
                                '0, sur"l*t to
                                      iinii             p"yii,o'#,*r'iffir   *h'd   ,ffi.'Linaer        5o

                                                                                          ,t*tn*micrirry'Bonower
   $';}H#titu:J.Sl,"'f[i,*nlr*,#f-lt$,ru-1,iiil3ffi
                ,f ir,###'$u':lJi"Hlff :tll;nro:ttffi lffiSlff TqJdi#qt
   ;t'd;e*.
   ",,#$:r"rl'f;,*t'fl
                                                      *':.*
              i,io" to tt,-lIiu?''ffiii 'i'r-J;i{:*iifiilig}:l,itfiffiX,'-lll"
   ;;qrfiiion sale a acrudii asainstffi:]rffi:i|jbre                                                   ::T:_"          pavmcnts
                 "i                                                riw or uena"rs.,"gudiioii provide olherylse atl
   *..,1ffi,'l*5'."1#!*?#"ffi*:li[i?di[Hfu3i].lfi:pf.**t'g*rffigllflnS'Hi.t"lX
               o, p*t.rt[& oTiic rroperry or onforcement of this.lienl
                                                                       (2)
                                                                                                       puragraph 2; (5) to late
   the nreservation
   13) io principar   duc untrer the Nore; 1a) to     a*ouif,';ftiild f;'ih;-Js.x" ii,iiunacr
   .'*tffil,l;*'l frnfl*ffip                ,h{l ry {l$e$, &ssessmen*, chargcs,,fines and impositio"t "E'Tlf ift:J}:
    Froncrrv which rnav      *"iiiiiiliilffi;ifitSecu;if   ".'l*.""''"!.lfl[ffs.'J{.q11lly,L"sfglo",l.,. Bo.-*",
    ;ffiId#;'[-poia
    oianioints            unacr.tiris paragraph' lf
               ro bt Poid.undcr                          Bo:
    f;;1;[ il-Gder                        the
                         ieccips evidencing        PEv.mcnt&

        fl:ftiiH.f"f*ffi  :$#i:[t',T,;.*'i,ir,,r;;',v,rJ;:fr        iifr ilill-!8tr$]d-qffi            tH
               iiiil[{H:#,*kll,iril,:*ffi
    ir'';;T#.J;;?!ffii+Lin-aci  contcsis
                                   Ol         faith
                                          in.good
                                                    ,'dtiil"r*::mv:,*l'ffi"fr
                                                    the llcn bv, or dcrBilts              ffi ,ttrifi
                                                                             a8tn;iiffi"ii#lfi'tlilii,i',ii
    'd{[]ffi
    ill.ilffii'i7lffil'x'F'tirllE-*:*lrm:X,"J,'HJ:Jnffi,1li,i*,
    rx*$ire$$:fi                                                rien to this securie rffiJit.'ii
                             l"ur"ffi!"gg#il;;:f&ff f *H#i#ig#ffi                                  l


    mllillJ*'#':S"ffi f ,m,ffr"ffi #I"'J,Y#fr iii;:ffi,tri'm,Wlg;f.S*ffi'r$
    ilr-r,$.*iqlrxv:iix**ffi
    il,i.,J;i,h; i'"-iiJ'ii iiiiain              L:[Tt'"i-j$f#$SJiit"ffi il:
                                      above within tcn (t0) davs

                                                                                                                     Page 2      of 6
Case 5:19-cv-00020-TBR Document 1-2 Filed 02/12/19 Page 3 of 6 PageID #: 12




                                                                as ma.y now or.her€aftcf bc rcquircd o,
          Borrower shall ryy1g Lcndcr such fcc; andothcrchargcs                                           T,j:}t'fl:lj 3l
   ::l*,:'ffi l,nk#iffiiiilfff     ;I:'dl."i,*ffi ;J:r-l*x;l'"mqpi1i,:ffi ::;:
   ' 5. Hazaro   or rropet['i;";;il;_ uo*t*.rili"iiiffffi fiilr.mcndnow'cxisting
                                                                                 or hcreaftcr erected


   f,*t,{ffi,t'ft#tilij,,3,','r:'#ti[n*,'li'mnx*ll**:'.q;;.,r'1"'l'flf,fri$;!xl'fr',Si;
   thc amounrs and for rhe pcriods thit Lcnder ryqqil;: il;ffiu,,.i-'ffi"iOin'
                                                                               tt'i insurance shalt bt -ryfl.Jl
                                           ;ir[h ,hIiiilt rr'i,,iirndo*fiy    wirhhird. rf Bonorer failr to    msinrain
   Borrower subjcct to r.enJci:s"i'fproiar
   coverasc dossribsd above, ar t iriacrs option Lcndrr'iliiiltiii?ri"rris ro rirdiict Lsndcls ri8hts in tht Proprrty
   *"i1itifrlffif$fl;," rnd
   pursuaittoparaSraphJ',--
                        --r ***,ar-.harr   l* ir r iyra *"cantable m Lgndgr and shtu
                            mncwals.ul,sl! S in.a fory1 affiopuble !0 Lsnd'r
                                                                                shr[ irolude a sand*d
                                                                                               stan{qd



   ilffi#*l[H'&li,it#*[$$-*},:*,1*!fr                  H'fliffi 'f i#":rffiErffi iffiH*'*rtr
   u'"t'Xi{;f
              Lena", and Borrower otherwisc
                                            'uP" 'i1;:fxif,J"i$ffi,31fifff il["# Tllit i"'ffiYi"fi
                                                               ii'iali?'.i.,;ii;;1iil  qe.iessoiea, t'r
   "puil'oiri,u-i;p;'tv "ilf;,9.,ltolf  ,f*fl11i";;i.;i' ffiibi;-ii          itt'cr. or uel rhcn due. with
   l,f,l,lit; ,i#:&$X?k apiri"d     io rhc sums
                                             "."#lii;i-dif#;&ili*";";t.-*t
   ilru";J;ir*i:".il:'iii!;;;;;Fa:*Jl;tf
   ili#iiffi,'fii.ti ut the Insunnce caniu has c       ffi P;it#*f r.''pil;;ffiffi,-6i,
                                                                       rX;g J.!IXl,HP.r'!:?i,$ffi.t:
                                                                                              ifu'$;iry

   '.ffiitrr.#{ffi1hsi#ffi                                                         $i;illfr ffiftli&'rrririi

   *'


   mrfri'nr;',m#r
   :*:effi ii:yf ffi :l:l"n*;liii:,ttffry.;tiHffql':?iH:lrr'.ffiT;#tff
    ff;ffiH;'*ili';4,,t*{ihji,Hf,"#,1$ff},,:fffi?$'"r}fffi'Ii"T"-lffi'Jffil,li*ffi;**,ity
                                                                                                   lffi*ffi$#
    hr'$trffi$ffi,{ffi#'"q;ffi
    #-,'*r*,;                    $$'
         :*'tirr5f'g*roli:mts$,m'rui
    iilJfiffi
                                                                                                   "&ffiffi"ffi
    *i#'',*fiE;ff-$9ffiffi.ffi
    tlf^*iffi xIf, ffi "st;IJi*:1"fr lfi"Tx','#f #trr#['"';ffi
                                                                                    jrrf,"i5rffi
                                                                      '-liirJffi l$tr,ffi [vF"il'']m
                                                                                                           ffi
    * ui:'oiliinX'.fltlt ?Hiih,re ir shan appear ro Lender thar Borrower m8v
                                                                             fro*"lr*Tfii*Trffi*i
    ffi   ffi :t[#ffi ffi n*lXULiil*f
                              in f'll'
                                                       A*;:Xl$l",,ST"i;t"itr*cntnmounttop"vi["'ili"*in'i
    iny'iruJitidiiisisecurcd,hereby                                              rd insoesions of thc Propcrry..Lender
                                               --.   -^,.^
    ;i;iffiSt#l"Ti;'.,'t'n,*:U:li,lH.i::"'ffi$.:i{l.xi,tffl#!,Hfirfi;';-ti:I:,tlir'.--
          t0. Conrtemn"r,on.'iirl'i*.;"d; qi'rtt                   foi danlaSis. direct or conscqusntial'.in conneci,n
    wirh. nny condemnation or othei taking of
                                              ony  "*ft;;-"6il
                                                  pantitft it''i;t'y,     i;;d";;;iA in tieu or&econacmnation'
                                                                                                    procce& shallbc
                                                                                                                   arc

    hereby.assigncd and    shariti'iiilii'i"ia.il     in   trr*il'#;6rn'J rrking il-rli'nopertv,
                                                                                                              Pagc3   of6
Case 5:19-cv-00020-TBR Document 1-2 Filed 02/12/19 Page 4 of 6 PageID #: 13




   1xi,'if.'"l*"ifl:i[If;      f   ,[,*'i:" :#r,,n#,1*fl*ifi;mi,tx,H'i$.tHr#$1ffi $ffid.;

   rliti#$
   tltllfti*i:1"'*W;*'ji*I*mH$",P{,!"il?#Uffiui*f*,ill'm*-f:'tfXmf6[*:fr#'j
   ffi ildyig,niffi'*Tr5i*h1jj,ffl-ffi f*xffi'r,xr*#r*mgy,f;,fr $'r''h'i':
   ""iifi,$[l$+          *   abmdoned bv B9now11    E-'!:.*:*i::      Y-1gri::P"*g"y,f'1trff,ff,S11*oo'oo'o
   nr:r:ru,u'ir;'m{tii'rir,rixtilieffi $;lfaffiiltH"frir#ffi:}ffi iH#
   trffi [-=-ry-f #*tr;*iffi ,f *ir,.
               or.,o,ri,rllIiii{#'di",iitll,ir,S:i}*lX,'tmg-t
   modirication of qmont41lt3::jf":""fili,XllTirii, iiiUrllfi iifu iffirdit Jr-rhioricir'll
                                                                                 ffi#-,?,{'H*t'3.1,     -,ffi
                                                                                                        so,,,*.t'
                                                                                             Bonowcr qr $onowct'r

   r*urt;ll*:l':He?"#il'i1+:i!Uffi
   successoF ln lnlercsl. Li'ilrwr rr's'r rrv' w '!i-'r!-iru ::ffi [*:'iffi H#,HIH*m,ffi     this   ffi        .:l
                                                                                  sccurcd by
   il;,;;;#;I      ii*L ror pavment or. ottrerwisc. mod ami[izarion of thc rrfrrs
   hvr.ersonoranvdemandff,ili'tiit'i-iiigitr"t$;;'**9reo1ry,w-o11 IYffi *,i:ff*"

   ':"'ff lt;H[T#9_fr lffi,ffi,$,g:,,nt:ffi               *gg['*ffi s"ffi i;kruffirqffi p31
   ii{lr$ffiffi,1ffi               ##iffi          fi:triamng,{,S.4ffi666,6;gpg
   ffi  #i,ffit$[xikHf;lffiiffi {ffi Hffiffi ffi',ffi
   otber Borrower may a$u
                                                                                         $.*ffiS,ffi;*?
   I.""ftylff
                lfi   llli;*iUf i"U*,T;*tff it[fl :if ti$es""u,,tyrry"q*ffiilp,*                ,;:A]{,ff i,i:tif,lff
                                                                                               iffi;r
   g,ff ,gt;jg'fiffi         n',x,1;tn:rull$*'4rry;,p"jiiiiffijirffie'1;iliii'uEi;
                                                                           r-lhi*-a*ignares bv noticc to
                                                       or.ani.other.i-aiii
             rint .ro, ,'iii,J ;ilga.idajr* {'."I
   be siven by
                                               fin"ifr
                                                                   u" iii"*1aio mvo           boen   giion ro Bonowcr or
   Bonower. Any no.cc prwided.for in thiss-ccuririiisffiffiilih"tf
   ffi
         "il;g'*!imfl'lut:f          ;r*ffi   e=**tt*fl;,.m$:#*$#,#ffi
   o", i"'v ;;ffi;;?-+;1";'lJtdi;-d;ftryinstnrmom
                                                           conflhts'
                                                             or the Notc
                                                                                                      #ffi'ffi
   ffi-fl-t{,"$#iHi[{J,tr{r}ili:trffii:i,ffi"]-ifr ,qfu       T#H}i:.\x1;r:x"i#s:xr
                                                                       u* Juiliiffii'ii
   i|#gffieffiH''ex$i#hs*"#.*;'$;nil?"$?"HJl'l'ffi'flk'r?;ii-i"dir*eot
   hitl ,##"lyr's;n                   Bonower rcknowrcdser receipt of one conformcd
                                                                                    copv of thc Note and of
                                                                                   this




   d';["l#ffi        k$i*H;,q',fiffi
                                  opion. pquire immediatc                  paymt
   orior wrirtcn consenti
                              "ilH;;r;;t'im          '$e'
                                      rf .Bonower intel{s ro seu or i,crr.*q   *i?"r{&ffil'ffi#ffi
   :t,lllt$lTil[i]l*,,"rron.
    [ir*:fl$il;i**.#ifrfiliilffii.#,;ffi iH:ff :$ffidiffi ffi'lflfrlffi
    r{UiU;tttUir*il1'l,1""'l'!"Jl}i.{i$dh!1"ffii"Igipl'trf,n***                           in &e Norc (ogesrqr wi,h rhis
                                                                                                              ".rrnr
    ,.""-'JJ,*l:,1*."};'ff.f[-!3r.U]ff],:lJl[t"iiil;,fi;iq,.&ili;B#;nc,.,{s.aremavr.'yiii;,achange
                                                  tiiiiiJrliiiE-il'itriri iivm.nr:s"iii'u',iuiii[Jltoi" and this securitv
    in the intity (known * ir,I','Lloi,i.si.iiiir
                                                                                                               Pogo 4   of 6
Case 5:19-cv-00020-TBR Document 1-2 Filed 02/12/19 Page 5 of 6 PageID #: 14




                                 k   onc or more.chongcs of rhc Loun       s*vics   unrerarcd ro o s6le of &e Noic. lf $src is
   Instrument. Thcre arso may

   ffiHffi 'Sffi'*,?dff "T$titf*Hfu '1,#Xl$eyj}m."-*rumsf
                                                                                                                dffimI
   ;fr*lfUlm***ffrfrf;f;rurciot.Forccrostre. lf a un'.folm. rederal non-judicial forectosu.rg lqlt rpplicabtc
   to rorcclosure or,ni, ,*L'iiiiffiiliii'ii'.io;ili,
                                                      L*i";'iriiii"r,iviit'e option to foreclose this insrumcnt in
   ;.;;iniffitrriuiir feoetat procedurc' - Ai.r,r(, m narmit the orcr                                  ;., o, il.*.



   r",
   ;;*l*m:tr,,tlt**ruiHiltriffl;iii
   t#ff"H#*wfiru,:tf iT1trili,p:tx##;JB%'{*$r-41tSfr ,13j,1ll,H?&L}ffi ir,-11**;
   ftir,ls.ffi #:*,u,d#*xi,-J#Jrfi :H'Jrtr*li!*rir,*,ffi
                                                         ,iffilffi"ll:ffi #'ffi r,t
   .nriro-,itninr.at   lffir*ffifi'ltrilo"$                  an $osg subsrances defincd as,tuic orhazndws
                                                                                                          substanccs
                                               :g..{111s',

   il*{ffi llitk[,-+"effiff#$fftffi-ifr"#ffii$ffi            #*i'n*;x''m
                            i*'&'l]:'tiidi#-tdi.E6ilih*iG' safctv-or mvironmcntsl
               of the
   and resutations            ri'ili"ibffifilifiE
   ototfr-lotr*, coltateralizatlon.                                                         any othcr real osatc sccurity
                                          Defaull hereundcr shall constitute dcfault under
                             u.riiiliii'i*.criia o, "rrrilL'fii'n"n#il1i,    iii--air.rii-undj,r anv orher such sccurity
    instrument hcrd by
    ffiilil;il   fi-tti ctit*lt'tc dcrault hcreunder'

                      ffi;ffi fr ffi t']$"dr:-T*Ul,itryt$f ,i$$em+l
        i,ilir$.r3.[-$f         Uf



                      ffi ffi*nffi      rtW5;ffi
    h'ffi [t;ffi
                 "ffi
                                                      ffiffi#,ffi
    ffir'Jffi          mEri*,m*%ili,ffi                                ft'tr*:


    ffiffi
    thepurchase pricc by cr9olllng rut'rr
                                          orr'verlt vr'   u',,   "'-    -- -   -
    abovc.

    ,,*,h$effff        &iiil,Hll*{:I#*iffi'ffi }ii#HriH#I.,;l"#ffi
    ;"iffiiv lrig*:r1-"rJrr$'ttiH'ffililliiiFiilid';;i''rsffi;,s#,,-lnijffiffi;"il.'il'[,Hf.fi
    H::&:E{iil&i,1fr1.yffi :fJTllXp**lnT;WAq,f -udil;;Bo'o1viq*r,a;,t;;t,;
                                                          alt rights" inchoatc or
    n:l;i:p;'"tl"y:i:tr         sr're raw. Borrower n"l-uy-[ririi{ishis, waives.-"-na "on,"vs

    :"tf-m$.1"U$lf#''l"til1'J1ffi,"^ff3,lgBlliffiXljiXill;},1i11ffiffiff;",l,HH'.*T*fiffii1?;
    srrarr-e-ieiuie ona niiot rccord
                                     such -instnrmcnts
    ilT,flffifriJsr.ilrru',lLf]-t,'l3fru,ir.",. rr one or more riders- are orecured bv. Bonower and recorded
                                                                                                     into and
                                              tr,o   co*no|lii6;8,[ni,;t;o';;#il;                thafflUi incorporated
     loscrhcr with rhis Security lnstruitent,


                                                                                                                     Page 5   of6
Case 5:19-cv-00020-TBR Document 1-2 Filed 02/12/19 Page 6 of 6 PageID #: 15




                                                                                                               a part of this
                                               agreements of this Security lflstrumert as if thc ridc(s) rvcre
    shall amend and supplcmsnt the coycnm$ and
    !**.ity i"it^,mcm. icttccr applicablc boxl

         E   condominium       Rider    El Planned Unit Developmcnt   Rider      tr othc(s)   [.spccifl]

        BYSIGNINGBELow,Bonoweracccptsa.ndagIe$tothetermgafldcovlnantscontoincdinpageslthrough6of
                     ani i;;;ridi;t;;"ied by donower and rccorded with 6.is Security ln{trumcnt
    this Sccurity Insrrument




                                                                      _.         *                 =
                                                                                                   Botower
                                                                                                           ,.       {sEALl

    STATE OF'KENTUCKY                                                         ACKNOWLEIIGMENT
    COUNTYOF
                                                                                               and for thc County   of




        ;tLs        my hand and offrcial
                                             'u"ni'28-



                                                PREPARER'SSTAT
                                               th:9f::                               the uniled stsbs
    The form of this instrumcnt lv-as 9'IS.bv             "1]I9.::*
    ffi;,l&: ;i lil;ffiid                                     w1                          thc
                                  in *rc3tanr spaccs in the form



                                 (Nane)

                                 lAddtcss)


    STATE OFKENTUCKY
                         I
    coUNTY     oF        Ltloy^

                                                       .clerkofthecountycourtforthecouotyaforcsaid'doccrti$ihatlhc
    ,, ,J0n J* &?,u.,* (a           ,-                   dayof     '?ffh-?,'         '. Ob            '
    foragoingmortgagcwasonthc                                                                                             bccn
                                                                   tt" *g,wlth   thc foregoing and this ccrtificate, hovc
    rbdgcrr for record $_ ., ffi*-t*.ue*
    o''';l:'#ilYr'flii*,
                                  ,* L%                    aavor    tvl&-q*.         - 'Jeo:-*.
                                                                       .,Jr.' {- 0t?a'-
                                                                      Lllerkof, n ; CoanrYCwrl
                                                                      ev     eY'U# -                            'o'c'
                                                                                                                     Pagc 6   of6
    Case 5:19-cv-00020-TBR Document 1-3 Filed 02/12/19 Page 1 of 1 PageID #: 16


                                                                                                                                   Form ADD*ovcd
Form RHS 355G12
                                                                                                                                   OIvIB No,0115{}166
(10,,,'96)                                             Uoitcd Satcs DsPaflffit of Agrioilturc
                                                                   Rural Houcirg Service                                 Account   #r-
                                                  STIBSIDY     REPAYMEM AONAEMEHT
                                                               (42 u.q.c. 1490a), mbatdy received in accordancc wlth Scction
L    As rtquircd urdcr s€crion 521 of the Housitrg Act of 1949
                           t
                      t oi ig4g, ir repayable to tie Goocmmcnt'upon  thc dtsposition or nomoc'lpancy of orb soorrity propcrty'
fr1, otthc Ho,siug
Dcfencd mrtgagc
         E-rc?_   poyEcnts are tncluded u subsidy under this t8r6ffit.

2.                                                                                         If I                    or
       lvDlo I feil ro ocarpy or traolfcr titlc to my homc,
                                                     ilLffi
                                                                     rccepturre is due'.
                                                                                                       tal: ly i*ll*Lt':.1:*f
                                                                                                  rcfinance.
                                                                                                     hltrya-"lY35f"
fu ,   ffi      i iil,'tffih' #;'.p.d;                              or rfr ryu*
iffi ffi#lfrH;'"fiJJfr'fi#il*'d'"rdi!{qJ"roJu""o'.t'?rryry.Ygg3,,Tgyi;i**:;11
                                                                                  "m
                                                                                       oc
                                                                                             Srqru.a                     5ufl,Tl;
fffrTJffi;,[;?ffi1io;fl.*iriil;il          r,*t is paid tn tull. Itr rituaior whcre rlcfermt orrccapnrc is
                                                                  tr" c"rcn
;;fuil, re.aptgre wUt bc dkcounted 25% if pald h tull at tlge of scttl€o.trt.
3. Markct val,e ar.dmc of initial subsidy s-:g..:sg.!g-  lcs amunt.of Rrurl Horuing scrvice (RIIS) loans $I!*gg:,.:,r!* l$$
amo*nr of any prior lieus $                   lui6fiffiiJ    uquitv $'.t' ',1*,
                                    . Sqod: cquity by thc rarket                  ' nrt -or'"t cqt'als LL% of thc
                                                                 valuc'
rortfrt rrfot     ,i   dcrcrnitrcd    mmaiutori$nal
                                                                                 .re mt bcing Psid, conplels &s hllotrus &rmula'
4.   If all lmr aru no6 sub1rot r0 ffi$ptu!*, or if all lsu, oubicct ry ryryPr"
Divida tlc belm* of toru $ubjsci io rccrdu'! erl *
                                                           bdrs r*    t, d  trt*ao   or .tl sca tog*. ]fulripty thc r*crrlt by t00 to
d;rrd; &c pel"m *rlr our$sdisg bsl,tr0e of w luor bcing psid.
                               rrcnths                                   Avcrage iaUrcrt rate prid
                               lostr                         l.l         2.r 3,1 4.1                          5.1
                                                     l%      zYo           %4%5%6%
                                  0- 59             .50      .50 .50              .50         .44             .32        .n .11
                                 @-ll9              .50      .50 .50              .49         .42             .31        .21 .lt
                                120 - tle           .50      .50 .50              .48         .40             .30        .20 .10
                                160 - 239           .50      .50 .49              .a          .36             .26        .18 -09
                                2q-29               .50      .50 .46              .38         .33             .u         .t7 .09
                                300 - 359           .50      ,45 .40              .34         .29             .21        .14 .09
                                360   &   uP        .47      .40" ,36             .3r         .26              ,:        -t3 .0e
       Csls{sttng nocrPtt#
       lokrt-r*f*              fg to tirc of &usfcr or abandormm$
       LESS:
                Prior licns
                RIIS balane.c'
                *carmrble clocing costs'
                Princioal lducdon at trote rate'
                itisfin.qoity tt* Puasrsph 3), and
                Cryital   @rovamu.
       EOUllSIEdciou
                                  velue. (tf this ic a positive value' conthuc') '
       TIMES
        ^-"-[**,egc             ln puagr@ a (if lrylierble)'
                                                                        pcrEentesc in paragrsPh 3)'
                ffffiff#rs-*Ifln?iffi*t'hv                 (100
                                                                  '6'
       E0u4!q                                                                duc equels the lcssct of rbts
                        apprelarion rubjc* ro tEcr0tg*.. Recapurrc
                 figurc o'ithc eruilt of $bctdy l8cciY00'
                                                                                                            D{s
 Bormwq
             ;'ll,        ,-L-
             .\ 1l-ir''t*l,tt/,t*
                                               ni \-t            1
                                               t.-'*lw,''+*+|'?eeL'                                                     9-l-o 3
                                                                                                            Drte
 Borrowcr                                                                                         -

                                                                                J drtturpo
                                                                                   ud rrrlrnrfua
                                                                                                      rt$
                                                                                                            ffiW
                                                                                                                  EXH1BIT "C"
                                                                                                                                         W
                                                                                                                                         lidrrtilr
                      Case 5:19-cv-00020-TBR Document 1-4 Filed 02/12/19 Page 1 of 1 PageID #: 17


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            PENNY HALL-SEAY, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             LYON
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $109,424.21                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

2/12/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:19-cv-00020-TBR Document 1-5 Filed 02/12/19 Page 1 of 8 PageID #: 18




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Penny Hall-Seay, et al.


        TO:     (Name & Address of Defendant)

                PENNY HALL-SEAY, as heir of
                Christine C. Jannow
                3092 Shaw Road
                Melber, KY 42069-8761


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00020-TBR Document 1-5 Filed 02/12/19 Page 2 of 8 PageID #: 19




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:19-cv-00020-TBR Document 1-5 Filed 02/12/19 Page 3 of 8 PageID #: 20




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Penny Hall-Seay, et al.


        TO:     (Name & Address of Defendant)

                MARK A. SEAY, as spouse
                of Penny Hall-Seay
                3092 Shaw Road
                Melber, KY 42069-8761


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00020-TBR Document 1-5 Filed 02/12/19 Page 4 of 8 PageID #: 21




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:19-cv-00020-TBR Document 1-5 Filed 02/12/19 Page 5 of 8 PageID #: 22




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Penny Hall-Seay, et al.


        TO:     (Name & Address of Defendant)

                STEVEN A. HALL as heir of
                Christine C. Jannow
                1325 Old Kuttawa Road
                Kuttawa, KY 42055-6222


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00020-TBR Document 1-5 Filed 02/12/19 Page 6 of 8 PageID #: 23




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:19-cv-00020-TBR Document 1-5 Filed 02/12/19 Page 7 of 8 PageID #: 24




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Penny Hall-Seay, et al.


        TO:     (Name & Address of Defendant)

                GWENDOLYN J. HALL, as spouse
                of Steven A. Hall
                1325 Old Kuttawa Road
                Kuttawa, KY 42055-6222


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00020-TBR Document 1-5 Filed 02/12/19 Page 8 of 8 PageID #: 25




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
